UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-7341


JOHN E. PATE,

                       Petitioner – Appellant,

          v.

ROY COOPER,

                       Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Frank D. Whitney,
Chief District Judge. (1:16-cv-00086-FDW)


Submitted:    December 15, 2016            Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John E. Pate, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John E. Pate seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2254 (2012) petition.                           The order is

not   appealable        unless    a   circuit      justice     or    judge    issues    a

certificate      of    appealability.           See    28   U.S.C.    § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner        satisfies     this   standard    by

demonstrating         that     reasonable       jurists     would     find    that    the

district       court’s    assessment     of     the     constitutional       claims    is

debatable      or     wrong.     Slack   v.      McDaniel,     529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                       Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Pate has not made the requisite showing.                      Accordingly, we deny

leave to proceed in forma pauperis, deny Pate’s motions for a

certificate of appealability and to appoint counsel, and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3